Title: Bernard Peyton to Thomas Jefferson, 2 January 1819
From: Peyton, Bernard
To: Jefferson, Thomas


          
            Dear Sir
            Richd
2d Jany 1819
          
          By Mr Johnson I send you a small Box which was deliverd to me a day or two since from Rocketts in very bad order & I have not since learnt where it is from, or any thing about it—I have had it recoopered and safely deliverd  & hope it will reach you so
          With great respect Dr Sir Your Mo: Obd:
          
            B Peyton
          
        